DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT & REQUEST FOR RECONSIDERATION WITH PETITION FOR TIME EXTENSION, filed November 8, 2021.
Response to Arguments
In view of Applicant’s amendments to claims 8, 12 and 19 so as to recite structural elements (communication interface, one or more processors) in place of means-plus-function elements (receiving unit, connection unit, operation unit), the claim interpretation under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph) as set forth in the prior Office action dated July 8, 2021, section no. 6, is withdrawn.
Applicant’s arguments, see AMENDMENT, pages 9 and 10, with respect to the rejection of claims 8, 10, 11, 13, 15, 16, 18 and 19 under 35 U.S.C. 103 as set forth in the prior Office action, section no. 9 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 8, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus, including the following limitations, in combination:

 	- one or more processors that execute the instructions to:
 	- perform a wireless connection to an external apparatus, from among the at least one external apparatus, based on at least one of the received first or second wireless connection request; and
	- not perform the wireless connection to the external apparatus, in a case where:
 	- first information indicating a name of an associated external apparatus included in the first wireless connection request and second information indicating a name of an associated external apparatus included in the second wireless connection request are the same; and
	- first apparatus intrinsic information included in the first wireless connection request and second apparatus intrinsic information included in the second wireless connection request are not the same.
 	Claims 9-12 and 20 depend from claim 8.
 	Claims 13 and 18, drawn to a controlling method and a non-transitory computer-readable storage medium, respectively, similarly recite the allowable subject matter of apparatus claim 8.
 	Claims 14-17 depend from claim 13.
	Regarding claim 19, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus, including the following limitations, in combination:
 	- a communication interface that receives wireless connection request, including a first wireless connection request and a second wireless connection request, from at least one external apparatus;
 	- one or more memories that execute the instructions to:
 	- perform a wireless connection to an external apparatus, from among the at least one external apparatus, based on at least one of the received first or second wireless connection request; 
	- determine whether or not first information indicating a name of an associated external apparatus included in the first wireless connection request and second information indicating a name of an associated external apparatus included in the second wireless connection request are the same;
 	- determine whether or not first apparatus intrinsic information included in the first wireless connection request and second apparatus intrinsic information included in the second wireless connection request are the same; and
	- not perform the wireless connection to the external apparatus, in a case where the one or more processors determine that:
 	- the first information and the second information are the same; and
	- the first apparatus intrinsic information and the second apparatus intrinsic information are not the same.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677